UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended March 31, 2010 OR [] TRANSITION REPORT PURSANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From To. Commission File number 0-11733 CITY HOLDING COMPANY (Exact name of registrant as specified in its charter) West Virginia 55-0619957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 25 Gatewater Road Charleston, West Virginia (Address of principal executive offices) (Zip Code) (304) 769-1100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, $2.50 Par Value – 15,782,855 shares as of May 6, 2010. FORWARD-LOOKING STATEMENTS All statements other than statements of historical fact included in this Quarterly Report on Form 10-Q, including statements in Management’s Discussion and Analysis of Financial Condition and Result of Operations are, or may be deemed to be, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such information involves risks and uncertainties that could result in the Company’s actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to:(1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company may experience increases in the default rates on previously securitized loans that would result in impairment losses or lower the yield on such loans; (4) the Company may not continue to benefit from strong recovery efforts on previously securitized loans resulting in improved yields on these assets; (5)the Company could have adverse legal actions of a material nature; (6) the Company may face competitive loss of customers; (7) the Company may be unable to manage its expense levels; (8) the Company may have difficulty retaining key employees; (9) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (10) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (11) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; (12) the Company may experience difficulties growing loan and deposit balances; (13) the current economic environment poses significant challenges for us and could adversely affect ourfinancial condition and results of operations; (14) continued deterioration in the financial condition of the U.S. banking system may impact the valuations of investments the Company has made in the securities of other financial institutions resulting in either actual losses or other than temporary impairments on such investments; (15) the United States government’s plan to purchase large amounts of illiquid, mortgage-backed and other securities from financial institutions may not be effective and/or it may not be available to us; and (16) the FDIC may impose additional assessments on the Company and other federally insured institutions. Forward-looking statements made herein reflect management’s expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances that arise after the date such statements are made. 2 Index City Holding Company and Subsidiaries PART I Financial Information Pages Item 1. Financial Statements (Unaudited). 4-26 Consolidated Balance Sheets – March 31, 2010 and December 31, 2009. Consolidated Statements of Income – Three months ended March 31, 2010 and 2009. Consolidated Statements of Changes in Shareholders’ Equity – Three months ended March 31, 2010 and 2009. Consolidated Statements of Cash Flows – Three months ended March 31, 2010 and 2009. Notes to Consolidated Financial Statements – March 31, 2010. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27-42 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 42 Item 4. Controls and Procedures. 42 PART II Other Information Item 1. Legal Proceedings. 43 Item 1A. Risk Factors. 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 43 Item 3. Defaults Upon Senior Securities. 43 Item 4. (Removed and Reserved) 43 Item 5. Other Information. 43 Item 6. Exhibits. 43 Signatures 44 3 Table of Contents PART I, ITEM 1 – FINANCIAL STATEMENTS Consolidated Balance Sheets City Holding Company and Subsidiaries (in thousands) March 31 December 31 (Unaudited) (Note A) Assets Cash and due from banks $ $ Interest-bearing deposits in depository institutions Cash and Cash Equivalents Investment securities available for sale, at fair value Investment securities held-to-maturity, at amortized cost (approximate fair value atMarch 31, 2010 and December 31, 2009 - $27,188 and $25,020, respectively) Total Investment Securities Gross loans Allowance for loan losses ) ) Net Loans Bank owned life insurance Premises and equipment Accrued interest receivable Net deferred tax asset Intangible assets Other assets Total Assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing: Demand deposits Savings deposits Time deposits Total Deposits Short-term borrowings Long-term debt Other liabilities Total Liabilities Shareholders’ Equity Preferred stock, par value $25 per share: 500,000 shares authorized; none issued - - Common stock, par value $2.50 per share: 50,000,000 shares authorized; 18,499,282 shares issued at March 31, 2010 and December 31, 2009, less 2,686,427 and 2,616,161 shares in treasury, respectively 46,249 Capital surplus Retained earnings Cost of common stock in treasury ) ) Accumulated other comprehensive income (loss): Unrealized gain (loss) on securities available-for-sale ) Unrealized gain on derivative instruments Underfunded pension liability ) ) Total Accumulated Other Comprehensive Loss ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to consolidated financial statements. 4 Table of Contents Consolidated Statements of Income (Unaudited) City Holding Company and Subsidiaries (in thousands, except earnings per share data) Three Months Ended March 31 Interest Income Interest and fees on loans $ $ Interest on investment securities: Taxable Tax-exempt Interest on deposits in depository institutions - 5 Total Interest Income Interest Expense Interest on deposits Interest on short-term borrowings Interest on long-term debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-interest Income Total investment securities impairment losses ) ) Noncredit impairment losses recognized in other comprehensive income - Net investment securities impairment losses ) ) Gain on sale of investment securities - 82 Service charges Insurance commissions Trust and investment management fee income Bank ownedlife insurance Other income Total Non-interest Income Non-interest Expense Salaries and employee benefits Occupancy and equipment Depreciation Professional fees Postage, delivery, and statement mailings Advertising Telecommunications Bankcard expenses Insurance and regulatory Office supplies Repossessed asset losses, net of expenses Other expenses Total Non-interest Expense Income Before Income Taxes Income tax expense Net Income Available to Common Shareholders $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends declared per common share $ $ Average common shares outstanding: Basic Diluted See notes to consolidated financial statements. 5 Table of Contents Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) City Holding Company and Subsidiaries three Months Ended March 31, 2010 and 2009 (in thousands) Common Stock Capital Surplus Retained Earnings Treasury Stock Accumulated Other Comprehensive (Loss) Total Shareholders’ Equity Balances at December 31, 2008 $ ) $ ) $ Comprehensive income: Net income Other comprehensive loss, net of deferred income taxes of $7,258: Unrealized losses on available-for-sale securities of $4,313, net of taxes ) ) Net unrealized loss on interest rate floors of $2,945, net of taxes ) ) Total comprehensive income Cash dividends declared ($0.34 per share) ) ) Issuance of stock awards, net ) Exercise of 300 stock options (4 ) 7 3 Purchase of 49,363 treasury shares ) ) Balances at March 31, 2009 $ ) $ ) $ Common Stock Capital Surplus Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balances at December 31, 2009 $ ) $ ) $ Comprehensive income: Net income Other comprehensive gain, net of deferred income taxes of $3,610: Unrealized gain on available-for-sale securities of $5,091, net of taxes Net unrealized loss on interest rate floors of $1,481, net of taxes ) ) Total comprehensive income Cash dividends declared ($0.34 per share) ) ) Issuance of stock awards, net ) Exercise of 200 stock options (3 ) 6 3 Purchase of 84,015 treasury shares ) ) Balances at March 31, 2010 $ ) $ ) $ See notes to consolidated financial statements. 6 Table of Contents Consolidated Statements of Cash Flows (Unaudited) City Holding Company and Subsidiaries (in thousands) Three Months Ended March 31 Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided byoperating activities: Amortization and accretion ) Provision for loan losses Depreciation of premises and equipment Deferred income tax benefit ) ) Accretion of gain from sale of interest rate floors ) ) Net periodic employee benefit cost 58 50 Realized investment securities losses Increase in value of bank-owned life insurance ) ) Increase in accrued interest receivable ) ) Decreasein other assets Increase (decrease) in other liabilities ) Net Cash Provided by Operating Activities Investing Activities Proceeds from maturities and calls of securities held-to-maturity - Proceeds from sale of money market and mutual fund securities available-for-sale Purchases of money market and mutual fund securities available-for-sale ) ) Proceeds from sales of securities available-for-sale 81 86 Proceeds from maturities and calls of securities available-for-sale Purchases of securities available-for-sale ) ) Net (increase) decrease in loans ) Purchases of premises and equipment ) ) Net Cash Used in Investing Activities ) ) Financing Activities Net increase in noninterest-bearing deposits Net increase in interest-bearing deposits Net decrease in short-term borrowings ) ) Repayment of long-term debt ) ) Purchases of treasury stock ) ) Proceeds from exercise of stock options 3 3 Dividends paid ) ) Net Cash Provided by Financing Activities Decrease in Cash and Cash Equivalents ) ) Cash and cash equivalents at beginning of period Cash and Cash Equivalents at End of Period $ $ See notes to consolidated financial statements. 7 Table of Contents Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 Note A – Basis of Presentation The accompanying consolidated financial statements, which are unaudited, include all of the accounts of City Holding Company (“the Parent Company”) and its wholly-owned subsidiaries (collectively, “the Company”). All material intercompany transactions have been eliminated. The consolidated financial statements include all adjustments that, in the opinion of management, are necessary for a fair presentation of the results of operations and financial condition for each of the periods presented. Such adjustments are of a normal recurring nature. The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the results of operations that can be expected for the year ending December 31, 2010. The Company’s accounting and reporting policies conform with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Such policies require management to make estimates and develop assumptions that affect the amounts reported in the consolidated financial statements and related footnotes. Actual results could differ from management’s estimates. The consolidated balance sheet as of December 31, 2009 has been derived from audited financial statements included in the Company’s 2009 Annual Report to Shareholders. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted. These financial statements should be read in conjunction with the financial statements and notes thereto included in the 2009 Annual Report of the Company. 8 Table of Contents Note B –Investments The aggregate carrying and approximate market values of securities follow.Fair values are based on quoted market prices, where available.If quoted market prices are not available, fair values are based on quoted market prices of comparable financial instruments. March 31, 2010 December 31, 2009 (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Securities available-for-sale: Obligations of states and political subdivisions $ $ $ ) $ ) $ Mortgage-backed securities: US government agencies ) ) Private label 14 ) - ) Trust preferred securities ) ) Corporate securities 55 ) 23 ) Total Debt Securities ) ) Marketable equity securities - ) - ) Non-marketable equity securities - Investment funds - (9
